DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/702,139 filed 23 July 2018.

Response to Amendments
	The drawing objections have been obviated in view of Applicant’s amendments filed 09 February 2021 except with regards to objections of “enclosure.” See below.
	The specification objections have been obviated in view of Applicant’s amendments filed 09 February 2021 except with regards to objections of “enclosure” lacking antecedent basis in the specification. See below.
	The claim objections have been obviated in view of Applicant’s amendments filed 09 February 2021.
The rejections of claim 3-4 and 15-20 under 35 U.S.C. 112(b) have been obviated in view of Applicant's amendments filed 09 February 2021 except with regards to the rejection of claims 3 and 17 regarding the limitation of “said enclosure.”
Claim 7 has been canceled. New claims 21 and 22 have been added. Claim 1 has been amended to include allowable subject matter indicated in the Non-Final Rejection mailed 22 December 2020.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “enclosure” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“said enclosure” in claims 3 and 17 lacks antecedent basis in the specification

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, “a first” should read --said first--
Claim 18, “a second” should read --said second--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation “said enclosure.” There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for a housing, but not an enclosure.

Allowable Subject Matter
Claims 1-2, 5-6, 8-16, 18-22 are allowed.
Claims 3-4 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose a rower with all of the structural and functional limitations, further in light of the wheel enclosed under the footpad and the two pulley system.

The closest prior art of record includes Pro-Form (NPL, provided in the Non-Final Rejection mailed 22 December 2020) and Robert et al. (US 2019/0201740).
Regarding independent claim 1, Pro-Form teaches a rower with articulating footpads comprising: a rowing machine; said rowing machine having a housing to enclose a loading mechanism; said loading mechanism having a strap that at least partially retracts within said housing; said housing is supported on at least one cross tube (front stabilizer 50); said cross tube 
Pro-Form does not explicitly teach wherein said strap is guided into said housing between two pulleys in an opening of said housing and said opening is configured to allow said strap to pass between said two pulleys at an angle greater than 90 degrees.
However, in a similar field of endeavor, Robert teaches a rowing machine having a loading mechanism with a strap wherein said strap is guided into said housing between two pulleys in an opening of said housing and said opening is configured to allow said strap to pass between said two pulleys (guiding rollers 25) at an angle greater than 90 degrees (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rowing machine of Pro-Form by including the two pulleys of Robert. One of ordinary skill in the art would have been motivated to make this modification in order to pass the cable to be “guided by the two [pulleys],” as suggested by Robert (Para. [0024]).
Pro-Form in view of Robert still does not teach said at least one articulating footpad is configured to allow said at least one wheel to be enclosed under said at least one articulating footpad.

independent claim 15, Pro-Form teaches a rower with footpads comprising: a rowing machine; said rowing machine having a housing to enclose a loading mechanism; said loading mechanism having a strap that at least partially retracts within said housing; said rowing machine has rowing foot restraints (pedals 30, 57) and a seat on a slider that are configured to allow a user to pull said strap from said housing; said housing is supported on at least one cross tube (front stabilizer 50), and said cross tube includes at least one footpad (foot plate 52) secured therein, whereby configured for said user to stand on said platform and pull said strap from said housing.
Pro-Form does not explicitly teach wherein said strap is guided into said housing between two pulleys in an opening of said housing and said opening is configured to allow said strap to pass between said two pulleys at an angle greater than 90 degrees.
However, in a similar field of endeavor, Robert teaches a rowing machine having a housing with a strap wherein said strap is guided into said housing between two pulleys in an opening of said housing and said opening is configured to allow said strap to pass between said two pulleys (guiding rollers 25) at an angle greater than 90 degrees (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rowing machine of Pro-Form by including the two pulleys of Robert. One of ordinary skill in the art would have been motivated to make this modification in order to pass the cable to be “guided by the two [pulleys],” as suggested by Robert (Para. [0024]).
Pro-Form in view of Robert still does not teach wherein a first of said one of said two pulleys is a “U” pulley with tapered flanges and a second of said two pulleys has tapered sides that fit within said tapered flanges.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 09 February 2021, with respect to amended claim 15 have been fully considered and are persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784